       Case 1:08-cv-05310-DAB-HBP Document 323 Filed 03/13/19 Page 1 of 2




                                                                                   Joel P. Laitman
                                                                                   (212) 750-7581
                                                                       jlaitman@cohenmilstein.com




                                        March 13, 2019



VIA ECF

The Honorable Deborah A. Batts
United States District Court
Southern District of New York
500 Pearl Street
New York, NY 10007

         Re:   New Jersey Carpenters Health Fund v. The Royal Bank of Scotland Group, et
               al., No. 08-cv-5310

Dear Judge Batts:

       The Parties are in receipt of the Federal Housing Finance Agency’s (“FHFA”) letter of
today, March 13, 2019, ECF 322.

       First, to be clear, the parties wish to emphasize that our [Proposed] Order and Final
Judgment, ECF 321, filed with the Court on March 12, 2019 is only meant to supplement the
Court’s Order of March 8, 2019 and is in no way intended to “replace” it. To underscore that
point we have retitled it the “[Proposed] Supplemental Order and Final Judgment”
(“Supplemental Proposed Order”).

        Second, the parties have no issues with the language proposed by the FHFA and have
thus, for the convenience of the Court, incorporated it verbatim into the attached Supplemental
Proposed Order at paragraph 8.

                                             Respectully submitted,

                                             /s/ Joel P. Laitman
                                             Joel P. Laitman
                                             Counsel for Plaintiffs and the Class

                                             /s/ Alan C. Turner
                                             Alan C. Turner
                                             Counsel for the Underwriter Defendants



2477164 v1
       Case 1:08-cv-05310-DAB-HBP Document 323 Filed 03/13/19 Page 2 of 2




The Honorable Deborah A. Batts
March 13, 2019
Page 2




                                     /s/ William F. Alderman
                                     William F. Alderman
                                     Counsel for the NovaStar Defendants and the
                                     Individual Defendants

JPL/tag
Attachment

cc:   Counsel of record (via ECF)




2477164 v1
